Exhibit 10(i)6 ALLETE 2008 Form 10-K AMENDMENT TO THE ALLETE AND AFFILIATED COMPANIES SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN II The ALLETE and Affiliated Companies Supplemental Executive Retirement Plan II, effective January 1, 2009, is amended as follows: 1.Effective January 20, 2009, Section 5.1 is amended to read in its entirety as follows: 5.1 Eligibility.An Employee who: (i) was a Participant as of September 30, 2006, (ii) has continuously remained an Employee in ALLETE management salary grade SA-SM, and (iii) has continuously participated in the ALLETE Executive Annual Incentive Plan or been eligible to receive a Bonus shall be eligible to receive an Annual Make-up Award.Any other Employee shall be eligible to receive an Annual Make-up Award if the Employee: (i) initially becomes, or again becomes, a Participant after September 30, 2006, (ii) is in ALLETE management salary grade SG-SM, and (iii) participates in the ALLETE Executive Annual Incentive Plan or is eligible to receive a Bonus. ALLETE, Inc. By:Donald J.
